Exhibit 10.6

 

CAPITAL MARKETS TRANSITION SERVICES AGREEMENT

 

by and between

 

CITIGROUP INC.

 

and

 

LEGG MASON, INC.

 

Dated as of December 1, 2005



--------------------------------------------------------------------------------

Table of Contents

 

          Page


--------------------------------------------------------------------------------

     ARTICLE I           DEFINITIONS      Section 1.1    Definitions    1     
ARTICLE II           SERVICES      Section 2.1    Services to be Provided to
Purchaser.    4 Section 2.2    Services to be Provided to Seller.    5 Section
2.3    Omitted Services    6 Section 2.4    Additional Services.    6 Section
2.5    Resumed Services    6 Section 2.6    Service Coordinators    6 Section
2.7    Standard of Performance    7 Section 2.8    Cooperation.    7 Section 2.9
   Separation and/or Segregation.    7 Section 2.10    Subcontracting.    8
Section 2.11    Certain Changes    9      ARTICLE III           LIMITATIONS     
Section 3.1    General Limitations.    9 Section 3.2    Third Party Limitations
   9 Section 3.3    Compliance with Laws    10 Section 3.4    Excluded Seller
Services    10 Section 3.5    Force Majeure.    10 Section 3.6    Disaster
Recovery Services    11 Section 3.7    Interim Basis Only    11 Section 3.8   
No Adverse Effect    11 Section 3.9    Non Performance.    11

 

i



--------------------------------------------------------------------------------

     ARTICLE IV           PAYMENT      Section 4.1    Base Term Fees.    12
Section 4.2    Extension Term Fees    12 Section 4.3    Adjustments to Base
Cost.    12 Section 4.4    Billing and Payment Terms.    13 Section 4.5    Sales
Taxes    14 Section 4.6    Offset    14      ARTICLE V           ACCESS AND
SECURITY      Section 5.1    Access; Work Policy.    14 Section 5.2    Security
Level; Additional Security Measures.    15 Section 5.3    Security Breaches   
15 Section 5.4    Systems Security.    15 Section 5.5    Records; Inspection and
Audit Rights.    16 Section 5.6    Risks and Controls.    16 Section 5.7   
Legal and Regulatory Audit Rights    17 Section 5.8    Duty to Remedy    17     
ARTICLE VI           CONFIDENTIALITY      Section 6.1    Confidential
Information    17      ARTICLE VII           INTELLECTUAL PROPERTY AND DATA     
Section 7.1    Ownership of Data and Intellectual Property.    19 Section 7.2   
Data Protection    20      ARTICLE VIII           DISCLAIMER OF REPRESENTATIONS
AND WARRANTIES      Section 8.1    Disclaimer of Representations and Warranties
   20      ARTICLE IX           INDEMNIFICATION      Section 9.1   
Indemnification of Purchaser    21 Section 9.2    Indemnification of Seller   
21 Section 9.3    Claims.    21

 

ii



--------------------------------------------------------------------------------

Section 9.4    Limitations    23 Section 9.5    Exclusions    23 Section 9.6   
Payments.    23 Section 9.7    Insurance; Tax Benefits.    24 Section 9.8   
Remedies Exclusive    24 Section 9.9    Mitigation    25 Section 9.10    No
Double Recovery; No Limitation    25      ARTICLE X           TERM AND
TERMINATION      Section 10.1    Term of Agreement    25 Section 10.2   
Extension of Certain Services    25 Section 10.3    Termination.    25 Section
10.4    Effect of Termination    27      ARTICLE XI           MISCELLANEOUS     
Section 11.1    Construction.    27 Section 11.2    Headings    28 Section 11.3
   Notices    28 Section 11.4    Governing Law    29 Section 11.5   
Jurisdiction; Venue; Consent to Service of Process.    29 Section 11.6    Entire
Agreement    29 Section 11.7    Amendment, Modification and Waiver    29 Section
11.8    Severability    30 Section 11.9    Successors and Assigns; No Third
Party Beneficiaries    30 Section 11.10    Assignment    30 Section 11.11   
WAIVER OF JURY TRIAL    30 Section 11.12    Expenses    30 Section 11.13   
Counterparts    30 Section 11.14    Relationship of the Parties    31 Section
11.15    Dispute Resolution    31

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(a)    Seller Services Schedule 2.1(b)    Seller Payroll Services
Schedule 2.2(a)    Purchaser Services Schedule 2.4    Additional Services
Schedule 2.6    Service Coordinators Schedule 3.4    Excluded Seller Services
Schedule 5.6(a)    Purchaser Identified Risks Schedule 5.6(b)    Seller
Identified Risks Schedule 9.5(e)    Certain Provisions Schedule 11.15   
Executive Committee

 

iv



--------------------------------------------------------------------------------

CAPITAL MARKETS TRANSITION SERVICES AGREEMENT

 

This CAPITAL MARKETS TRANSITION SERVICES AGREEMENT (this “Agreement”), dated as
of December 1, 2005 (the “Effective Date”), by and between CITIGROUP INC., a
Delaware corporation (“Purchaser”), and LEGG MASON, INC., a Maryland corporation
(“Seller,” together with Seller, the “Parties,” and each individually a
“Party”).

 

RECITALS

 

WHEREAS, Legg Mason and Citigroup have entered into a Transaction Agreement,
dated as of June 23, 2005 (as amended, the “Transaction Agreement”), under which
Citigroup is selling to Legg Mason the CAM Business (as defined in the
Transaction Agreement) and Legg Mason is selling to Citigroup the PC/CM Business
(as defined in the Transaction Agreement); and

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
closing of the Transaction (as defined in the Transaction Agreement).

 

NOW, THEREFORE, in consideration of the mutual covenants, agreements and
promises herein contained and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions. Capitalized terms used in this Agreement but not
otherwise defined herein shall have the meanings ascribed thereto in the
Transaction Agreement. In addition, for the purposes of this Agreement, unless
the context clearly requires otherwise, the following terms shall have the
following meanings:

 

“Additional Service” shall have the meaning set forth in Section 2.4(a).

 

“Agreement” shall have the meaning set forth in the introduction to this
agreement.

 

“Base Cost” shall have the meaning set forth in Section 4.1.

 

“Base Term” shall have the meaning set forth in Section 10.1.

 

“Benefits Transition Period” shall mean the period beginning on the Effective
Date and ending on December 31, 2005 or such other date as may be agreed to by
the Parties.

 

“CM Cross-License Agreement” shall mean that certain Capital Markets
Cross-License Agreement, dated as of even date herewith, by and between Seller
and Purchaser.

 

“COBRA Coverage” shall have the meaning set forth in Section 2.1(b)(i).



--------------------------------------------------------------------------------

“Direct Cost” shall mean all costs incurred by the party providing a Service in
connection with providing such Service.

 

“Dispute” shall have the meaning set forth in Section 11.15.

 

“Effective Date” shall have the meaning set forth in the introduction to this
Agreement.

 

“Executive Committee” shall have the meaning set forth in Section 11.15.

 

“Extension Term” shall have the meaning set forth in Section 10.2.

 

“Fees” shall have the meaning set forth in Section 4.1(b).

 

“Force Majeure Event” shall have the meaning set forth in Section 3.5(a).

 

“Indemnified Parties” shall have the meaning set forth in Section 9.2.

 

“Indemnifying Party” shall have the meaning set forth in Section 9.3.

 

“Indemnity Payments” shall have the meaning set forth in Section 9.6.

 

“Omitted Service” shall have the meaning set forth in Section 2.3.

 

“Party” shall have the meaning set forth in the introduction to this Agreement.

 

“Personnel” shall mean, with respect to any Party providing Services hereunder,
the employees, officers, agents, independent contractors and consultants of
(a) such Party; (b) the Affiliates of such Party; and (c) any third parties
engaged by such Party or its Affiliates to provide the Services.

 

“Purchaser” shall have the meaning set forth in the introduction to this
Agreement.

 

“Purchaser Confidential Information” shall have the meaning set forth in
Section 6.1(b).

 

“Purchaser Fees” shall have the meaning set forth in Section 4.1(b).

 

“Purchaser Indemnified Parties” shall have the meaning set forth in Section 9.2.

 

“Purchaser Parties” shall mean, as applicable, (a) Purchaser, its Affiliates and
third parties engaged by Purchaser or its Affiliates to provide Services, when
providing Services or (b) Purchaser and its Subsidiaries, when receiving
Services.

 

“Purchaser Services” shall have the meaning set forth in Section 2.2(a)(i).

 

“Representatives” shall have the meaning set forth in Section 6.1(c).

 

2



--------------------------------------------------------------------------------

“Resumed Service” shall have the meaning set forth in Section 2.5.

 

“Sales Taxes” shall have the meaning set forth in Section 4.5.

 

“Security Regulations” shall have the meaning set forth in Section 5.4(a).

 

“Seller” shall have the meaning set forth in the introduction to this Agreement.

 

“Seller Confidential Information” shall have the meaning set forth in
Section 6.1(a).

 

“Seller Fees” shall have the meaning set forth in Section 4.1(a).

 

“Seller Indemnified Parties” shall have the meaning set forth in Section 9.3.

 

“Seller Parties” shall mean, as applicable, (a) Seller, its Affiliates and third
parties engaged by Seller or its Affiliates to provide Services, when providing
Services or (b) Seller and its Subsidiaries, when receiving Services.

 

“Seller Payroll Services” shall have the meaning set forth in Section 2.1(b)(i).

 

“Seller Services” shall have the meaning set forth in Section 2.1(a)(i).

 

“Seller’s Business” shall mean the business of Seller and its Affiliates (other
than the PC/CM Business).

 

“Service Coordinator” shall have the meaning set forth in Section 2.6.

 

“Services” shall have the meaning set forth in Section 2.2(a)(i).

 

“Systems” shall have the meaning set forth in Section 5.4(a).

 

“Term” shall have the meaning set forth in Section 10.2.

 

“Third Party Claim” shall have the meaning set forth in Section 9.1.

 

“Transaction Agreement” shall have the meaning set forth in the Recitals.

 

“Transition Benefits Plans” shall have the meaning set forth in
Section 2.1(b)(i).

 

3



--------------------------------------------------------------------------------

ARTICLE II

 

SERVICES

 

Section 2.1 Services to be Provided to Purchaser.

 

(a) In General.

 

(i) Seller shall provide, or shall cause its Affiliates or third parties to
provide, to the Purchaser Parties all services (other than investment advisory
services) provided to the CM Business in the ordinary course prior to the
Effective Date to the extent provided prior to the Effective Date (it being
understood that with respect to each service, “extent” shall mean, in all
material respects, the amount, level, frequency, functionality and quality
(including the level of care exercised in the performance) of such service,
except as otherwise (A) provided herein, or (B) agreed to by the Parties), as
set forth on Schedule 2.1(a) (together with the Seller Payroll Services and any
Omitted Services and Resumed Services provided by Seller, the “Seller
Services”).

 

(ii) In the event that Purchaser internally restructures, reorganizes or
transfers the CM Business to an Affiliate or a third party, Seller shall
continue to provide the Seller Services to such Affiliate or third party to the
extent provided prior to such restructuring, reorganization or transfer, but
only insofar as such Affiliate or such third party continues to conduct the CM
Business.

 

(b) Employee Benefits, Payroll Administration and Other HR Services.

 

(i) Seller shall, or shall cause its Affiliates or third parties to (A) provide
the Purchaser Parties with payroll services, (B) facilitate the operation and
implementation of, and provide administration services with respect to, the
employee health and welfare benefits plans, retirement plans and other employee
benefit plans for the applicable PC/CM Continuing Business Employees and any
other employees described on Schedule 2.1(b) and (C) provide health and welfare
benefits, retirement benefits and other employee benefits for applicable PC/CM
Continuing Business Employees and any other employees described on Schedule
2.1(b) during the Benefits Transition Period, in each case, as set forth on
Schedule 2.1(b) (the “Seller Payroll Services”) and in accordance with the terms
and conditions set forth on Schedule 2.1(b). Seller will give at least the same
priority to rendering the Seller Payroll Services to the Purchaser Parties as
Seller gives to providing comparable services to its business units. During the
Benefits Transition Period, Seller shall continue to administer and provide
coverage pursuant to the health and welfare benefit plans, retirement plans and
other employee benefit plans of Seller as provided for on Schedule 2.1(b) (the
“Transition Benefits Plans”) for the benefit of all applicable PC/CM Continuing
Business Employees and any other employees described on Schedule

 

4



--------------------------------------------------------------------------------

2.1(b), and their eligible dependents and beneficiaries, on substantially the
same basis as in effect immediately prior to the Effective Date (except as
otherwise set forth on Schedule 2.1(b)) for such individuals. Except with
respect to Seller Parties’ gross negligence or willful misconduct or as
otherwise provided in the Transaction Agreement, Purchaser shall be liable, and
Seller shall have no liability, for all benefits, claims and costs incurred by
Seller and/or Purchaser under the Transition Benefits Plans in respect of events
occurring during the Benefits Transition Period to the same extent that
Purchaser would have been liable for such benefits, claims and costs (including
actual benefits, claims and costs associated with continuation of group health
plan coverage required under Part 6 of Title I of ERISA (“COBRA Coverage”)) if
Purchaser had newly established and was the sole sponsor of the Transition
Benefits Plans during such period. Following the Benefits Transition Period,
Purchaser shall assume, under Purchaser welfare benefit plans, the COBRA
Coverage of all applicable PC/CM Continuing Business Employees still receiving
such COBRA Coverage, and the Seller shall no longer administer such plans;
provided, however, that Seller shall provide administrative support with respect
to any claims incurred prior to the end of the Benefits Transition Period.

 

(ii) Seller shall provide Purchaser Parties such personnel data (i) as may be
reasonably necessary to assist Purchaser in creating a payroll system and
administering health and welfare benefits, retirement benefits and other
employee benefits for the applicable PC/CM Continuing Business Employees and any
other employees described on Schedule 2.1(b) and (ii) documents as Purchaser may
reasonably request (including requests for any such data for purposes of
satisfying or meeting any obligation under a subpoena or other similar legal
order).

 

Section 2.2 Services to be Provided to Seller.

 

(a) In General.

 

(i) Purchaser shall provide, or shall cause its Affiliates or third parties to
provide, to the Seller Parties all services (other than investment advisory
services) provided to the Seller’s Business in the ordinary course prior to the
Effective Date to the extent provided prior to the Effective Date (it being
understood that with respect to each service, “extent” shall mean, in all
material respects, the amount, level, frequency, functionality and quality
(including the level of care exercised in the performance) of such service,
except as otherwise (A) provided herein, or (B) agreed to by the Parties), as
set forth on Schedule 2.2(a) (together with any Omitted Services and Resumed
Services provided by Purchaser, the “Purchaser Services” and, together with the
Seller Services and the Additional Services, the “Services”).

 

(ii) In the event that Seller internally restructures, reorganizes or transfers
the business to which the Purchaser Services relate to an Affiliate or a third
party, Purchaser shall be obligated to continue to provide the

 

5



--------------------------------------------------------------------------------

Purchaser Services to such Affiliate or third party to the extent provided prior
to such restructuring, reorganization or transfer, but only insofar as such
Affiliate or such third party continues to conduct the business to which the
Purchaser Services relate.

 

Section 2.3 Omitted Services. If, at any time within one hundred and fifty
(150) days following the Effective Date, either Party becomes aware of any
service that had been provided prior to the Effective Date that is not included
on Schedule 2.1(a), Schedule 2.1(b) or Schedule 2.2(a), as applicable, and which
the Parties had not specifically agreed to omit from such schedule (each such
service, an “Omitted Service”), then upon notice to the other Party, such
service will be added to the applicable schedule and become a Seller Service,
Seller Payroll Service or Purchaser Service, as applicable. The Party that must
resume such Service shall resume provision of such Service as soon as reasonably
practicable. The cost of any Omitted Service shall be determined in accordance
with Section 4.1.

 

Section 2.4 Additional Services.

 

(a) If either Party desires to receive an additional service (or to expand the
scope or lengthen the duration of any Service) that is not an Omitted Service or
a Resumed Service, the Service Coordinators shall meet (in person or by
telephone) within ten (10) days of the other Party’s receipt of a written notice
by the Party desiring to receive such additional service to discuss in good
faith whether and on what terms and conditions such other Party is willing to
provide such additional service (or such expanded scope or lengthened duration
of a Service) (each such service, to the extent provided, will be considered an
“Additional Service”).

 

(b) The Parties shall mutually agree on the scope, terms, Base Cost and duration
of all Additional Services, all of which shall be set forth on Schedule 2.4, as
amended from time to time.

 

Section 2.5 Resumed Services. If after a Service (a) has been terminated in
accordance with Section 10.3 by the Party that received such Service or (b) that
had been provided prior to the Effective Date was specifically omitted by the
Parties from Schedule 2.1(a) or Schedule 2.2(a), as applicable, the applicable
receiving Party is unable to provide such service for itself despite using its
commercially reasonable efforts to do so, then such receiving Party shall so
notify the Party that provided such service, and such providing Party will
resume providing such service, if commercially and technologically feasible and
subject to such providing Party’s ability to obtain any third party consents
necessary to provide the service (each, a “Resumed Service”). The Party that
received such Service shall be responsible for all costs of the Party that
provided such Service associated with resuming such Service, and to the extent
reasonably practicable, such providing Party shall provide such receiving Party
with advance notice of such expenses.

 

Section 2.6 Service Coordinators. Seller and Purchaser shall each nominate a
representative to act as the primary contact person with respect to the
performance of the Services (each, a “Service Coordinator”). Unless otherwise
agreed upon by the Parties, all communications relating to this Agreement and to
the Services provided hereunder shall be directed to the Service Coordinators.
The initial Service Coordinators for Purchaser and Seller,

 

6



--------------------------------------------------------------------------------

including relevant contact information, are set forth on Schedule 2.6. Either
Party may replace its Service Coordinator at any time by providing notice in
accordance with Section 11.3 of this Agreement.

 

Section 2.7 Standard of Performance. Each Party shall (and shall cause any party
performing services on its behalf to) use commercially reasonable efforts, skill
and judgment in providing the Services. Without limiting the foregoing, all
Services shall be provided in a timely and workmanlike manner, consistent with
recent past practice and to the extent provided prior to the Effective Date.

 

Section 2.8 Cooperation.

 

(a) Each Party shall, and shall cause its respective Affiliates and use
commercially reasonable efforts to cause its third party service providers, to
reasonably cooperate with the other Party in all matters relating to the
provision and receipt of the Services and to minimize the expense, distraction
and disturbance to each Party, shall perform all obligations hereunder in good
faith and in accordance with principles of fair dealing and shall not engage in
any willful or intentional misconduct, gross negligence, common law fraud or
otherwise violate any Requirements of Law. Such cooperation shall include
(i) the execution and delivery of such further instruments or documents as may
be reasonably requested by the other Party to enable the full performance of
each Party’s obligations hereunder and (ii) notifying the other Party in advance
of any changes to a Party’s operating environment or Personnel (especially
changes with respect to employee status), and working with the other Party to
minimize the effect of such changes.

 

(b) Each Party will use commercially reasonable efforts to provide information
and documentation necessary for the other Party to perform the Seller Services
or the Purchaser Services, as applicable, in the manner they were provided in
the ordinary course prior to the Effective Date, and will use commercially
reasonable efforts to make available, as reasonably requested by the other
Party, sufficient resources and timely decisions, approvals and acceptances in
order that the other Party may perform its obligations under this Agreement in a
timely and efficient manner.

 

(c) The Purchaser Parties and the Seller Parties shall follow, and shall cause
their respective Affiliates to follow, the policies, procedures and practices of
the other Party and its Affiliates applicable to the Services being provided by
or on behalf of such other Party that are in effect as of the Effective Date and
of which the applicable Party has been made aware.

 

Section 2.9 Separation and/or Segregation.

 

(a) Unless otherwise agreed by the Parties in writing, Seller shall bear all
costs of any separation and/or segregation activities with respect to the CM
Business (i) required under any applicable Requirements of Law as a result of
the transactions contemplated by the Transaction Agreement and the Related
Agreements or (ii) undertaken upon Seller’s own initiative. All separation
and/or segregation activities requested by Purchaser shall be treated as
requests for Additional Services, and the costs thereof shall be borne by
Purchaser.

 

7



--------------------------------------------------------------------------------

(b) To the extent that Seller has not completed separation and/or segregation of
the CM Business’ operations and data from Seller’s other operations and data
prior to the Effective Date, Seller shall complete such separation and/or
segregation during the Term or sooner as required by Requirements of Law, with
minimal interruption to the CM Business’ daily business, provided that such
activities shall not be deemed a Service under this Agreement.

 

(c) Notwithstanding anything to the contrary set forth herein, Section 2.9(a)
and Section 2.9(b) shall be limited to separation and/or segregation of the
PC/CM Business from the Seller’s Business, and Seller shall not be responsible
for any separation and/or segregation of the PC Business from the CM Business.

 

Section 2.10 Subcontracting.

 

(a) By Seller. When acting as a Service provider, Seller may subcontract to
another provider (including third parties and Seller’s own Subsidiaries and
Affiliates), or change an existing subcontractor of:

 

(i) any Service provided solely to the CM Business with Purchaser’s prior
written consent (which consent may not be unreasonably withheld).

 

(ii) any other Service upon notice to Purchaser; provided, that Purchaser shall
have a reasonable opportunity to comment on the plan to implement such
subcontracting prior to such implementation, and provided, further, that if such
change is reasonably likely to have a significant adverse effect on the level
and/or quality of a material Service, the plan for implementing such change with
respect to such material Service shall be subject to the Purchaser’s prior
written consent, such consent not to be unreasonably withheld or delayed.

 

(b) By Purchaser. When acting as a Service provider, Purchaser may subcontract
to another provider (including third parties and Purchaser’s own Subsidiaries
and Affiliates), or change an existing subcontractor of:

 

(i) any Service provided solely to the Seller’s Business, with Seller’s prior
written consent (which consent may not be unreasonably withheld).

 

(ii) any other Service upon notice to Seller; provided, that Seller shall have a
reasonable opportunity to comment on the plan to implement such subcontracting
prior to such implementation, and provided, further, that if such change is
reasonably likely to have a significant adverse effect on the level and/or
quality of a material Service, the plan for implementing such change with
respect to such material Service shall be subject to the Seller’s prior written
consent, such consent not to be unreasonably withheld or delayed.

 

8



--------------------------------------------------------------------------------

(c) Notwithstanding any subcontracting or change of subcontractors permitted
under this Section 2.10, Seller or Purchaser, as applicable, shall always remain
responsible for the performance of the Seller Services or Purchaser Services, as
applicable, in accordance with the service levels, quality and costs set forth
herein.

 

Section 2.11 Certain Changes. Either Party, when acting as a service provider,
may change (a) its policies and procedures or (b) the location from which any
Service is provided at any time; provided, that such Party shall always remain
responsible for the performance of the Services in accordance with the service
levels, quality and costs set forth herein. Such providing Party shall give the
other Party reasonable prior notice of the change (which notice shall be
provided no later than the time at which, and in the same manner as, such party
provides notice of such change to any applicable Affiliates).

 

ARTICLE III

 

LIMITATIONS

 

Section 3.1 General Limitations.

 

(a) Unless expressly provided otherwise herein (i) Seller Parties shall be
required to provide the Seller Services hereunder only to the extent that such
Seller Services were provided to the CM Business in the ordinary course prior to
the Effective Date and (ii) the Seller Services provided by Seller hereunder
shall be available only for the purposes of conducting the CM Business.

 

(b) Unless expressly provided otherwise herein (i) Purchaser Parties shall be
required to provide the Purchaser Services hereunder only to the extent that
such Purchaser Services were provided to Seller’s Business in the ordinary
course prior to the Effective Date and (ii) the Purchaser Services provided by
Purchaser hereunder shall be available only for the purposes of conducting
Seller’s Business.

 

(c) In no event shall either Party be obligated to maintain the employment of
any specific employee or acquire any specific additional equipment or software,
unless the other Party agrees to bear all associated costs; provided that such
Party shall remain responsible for the performance of the Seller Services or
Purchaser Services, as applicable, in accordance with this Agreement.

 

Section 3.2 Third Party Limitations. Each Party acknowledges and agrees that the
Services provided by a Party through third parties or using third party
Intellectual Property are subject to the terms and conditions of any applicable
agreements between the provider of such Service and such third parties. Each
Party shall use commercially reasonable efforts to (a) obtain any necessary
consent from such third parties in order to provide such Services or (b) if any
such consent is not obtained, provide acceptable alternative arrangements to
provide the relevant Services sufficient for the other Party’s purposes. All
costs associated with (a) and (b), above, shall be borne by the Party receiving
the applicable Service, except that any one time costs incurred in connection
with the migration of any Service to an alternative arrangement shall be borne
by the Party providing the applicable Service. Notwithstanding the foregoing,
the Party

 

9



--------------------------------------------------------------------------------

providing the applicable Service shall provide reasonable prior notice to the
Party receiving the applicable Service of the costs associated with (a) and (b),
and the Parties shall cooperate to mitigate such costs (including exploring
alternative arrangements, if any).

 

Section 3.3 Compliance with Laws. Neither Party shall provide, or cause to be
provided, any Service to the extent that the provision of such Service would
require such Party, any of its Affiliates or any of their respective officers,
directors, employees, agents or representatives to violate (a) any applicable
Requirements of Law, (b) any policies and/or procedures of such Party designed
to respond to a Requirement of Law, to a new legal or regulatory issue or to a
security threat or (c) any other policies and/or procedures of such Party in
existence on the Effective Date. If a Party cannot provide a Service due to (c),
above, the Parties shall cooperate in good faith to identify an acceptable
alternative arrangement to provide the affected Service sufficient for the
purposes of the other Party; provided, that the Party providing such Service
shall bear any additional costs resulting from such acceptable alternative
arrangement.

 

Section 3.4 Excluded Seller Services. Notwithstanding anything to the contrary
set forth herein, in no event shall the Seller Services include any of the
services set forth on Schedule 3.4.

 

Section 3.5 Force Majeure.

 

(a) The Parties shall use commercially reasonable efforts to provide, or cause
to be provided, the Services without interruption. In the event that any Party
providing, or causing to be provided, Services is wholly or partially prevented
from, or delayed in, providing one or more Services, or one or more Services are
interrupted or suspended, by reason of events beyond its reasonable control
(including acts of God, fire, explosion, floods, embargoes, epidemics, war, acts
of terrorism, nuclear disaster, labor strikes, civil unrest and/or riots) (each,
a “Force Majeure Event”), such Party shall not be obligated to deliver the
affected Services during such period, and the Party that would have received
such Services shall not be obligated to pay for any Services not delivered.

 

(b) Upon the occurrence of a Force Majeure Event, the affected Party shall
promptly give written notice to the other Party of the Force Majeure Event upon
which it intends to rely to excuse its performance, and of the expected duration
of such Force Majeure Event. The duties and obligations of such Party hereunder
shall be tolled for the duration of the Force Majeure Event, but only to the
extent that the Force Majeure Event prevents such Party from performing its
duties and obligations hereunder.

 

(c) During the duration of a Force Majeure Event, the affected Party shall use
commercially reasonable efforts to avoid or remove such Force Majeure Event, and
shall use commercially reasonable efforts to resume its performance under this
Agreement with the least practicable delay. From and during the occurrence of a
Force Majeure Event, the other Party may replace the affected Services by
providing such Services for itself or engaging a third party to provide such
Services.

 

10



--------------------------------------------------------------------------------

(d) For the period beginning sixty (60) days after the occurrence of a Force
Majeure Event and ending upon the termination of such Force Majeure Event, the
affected Party shall pay or reimburse, as applicable, the difference, if any,
between (i) all of the other Party’s reasonable costs associated with any
replacement Services and (ii) the amount the other Party would have paid to such
Party under the terms of this Agreement for the provision of such Services had
such Party continued to perform such Services.

 

Section 3.6 Disaster Recovery Services. No Party shall be required to provide
disaster recovery Services to the extent that the Party that would receive such
Services has materially altered the equipment, hardware or software to which
such disaster recovery Services pertain.

 

Section 3.7 Interim Basis Only. Each Party acknowledges that the purpose of this
Agreement is to provide Services to the other Party on an interim basis, until
such Party can perform the Services for itself. Accordingly, at all times from
and after the Effective Date, each of Seller and Purchaser shall use its
respective commercially reasonable efforts to make or obtain any approvals,
permits or licenses, implement any computer systems and take, or cause to be
taken, any and all other actions necessary or advisable for it to provide the
Services for itself as soon as reasonably practicable.

 

Section 3.8 No Adverse Effect. In providing the Services, no Party shall take
any action that could reasonably be expected to have a material adverse effect
on the assets or business of the other Party or any of its Affiliates, or on the
ability of the other Party to comply with its obligations under this Agreement,
without obtaining such other Party’s prior written consent.

 

Section 3.9 Non Performance.

 

(a) By Seller. If Seller fails to timely provide, or cause to be provided, one
or more Seller Services, other than as a result of and during the occurrence of
a Force Majeure Event, and such failure prevents Purchaser from operating the CM
Business as it was operated in the ordinary course prior to the Effective Date,
from and during such failure to provide such Seller Services, Purchaser, after
providing prior written notice to Seller, may replace the affected Seller
Services by providing such Seller Services for itself or engaging a third party
to provide such Seller Services. In addition to any other remedies that
Purchaser may be entitled to, Seller shall also pay Purchaser the difference, if
any, between (i) all of Purchaser’s reasonable costs associated with such
replacement Seller Services and (ii) the amount Purchaser would have paid to
Seller under the terms of this Agreement for the provision of such Seller
Services, had Seller Parties continued to perform such Seller Services.

 

(b) By Purchaser. If Purchaser fails to timely provide, or cause to be provided,
one or more Purchaser Services, other than as a result of and during the
occurrence of a Force Majeure Event, and such failure prevents Seller from
operating the Seller’s Business as it was operated in the ordinary course prior
to the Effective Date, from and during such failure to provide such Purchaser
Services, Seller, after providing prior written notice to Purchaser, may replace
the affected Purchaser Services by providing such Purchaser Services for itself
or engaging a third party to provide such Purchaser Services. In addition to any
other remedies that

 

11



--------------------------------------------------------------------------------

Seller may be entitled to, Purchaser shall also pay Seller the difference, if
any, between (i) all of Seller’s reasonable costs associated with such
replacement Purchaser Services and (ii) the amount Seller would have paid to
Purchaser under the terms of this Agreement for the provision of such Purchaser
Services, had Purchaser Parties continued to perform such Purchaser Services.

 

ARTICLE IV

 

PAYMENT

 

Section 4.1 Base Term Fees.

 

(a) In consideration for the Seller Services and any Additional Services
provided by Seller hereunder, Purchaser shall pay to Seller all Direct Costs of
Seller Parties in connection with providing each Seller Service that are
currently charged to the CM Business (with respect to each Seller Service, the
“Base Cost”), the Base Cost of each Additional Service and any reasonable out of
pocket expenses incurred by Seller Parties in connection with providing the
Seller Service or Additional Service, as applicable (collectively, the “Seller
Fees”). The current Base Cost of each Seller Service is set forth on Schedule
2.1(a) or Schedule 2.1(b), as applicable. The Base Cost for each Additional
Service shall be determined on a case by case basis as mutually agreed to by the
Parties under Section 2.4(b).

 

(b) In consideration for the Purchaser Services and any Additional Services
provided by Purchaser hereunder, Seller shall pay to Purchaser all Direct Costs
of Purchaser Parties in connection with providing each Purchaser Service that
are currently charged by the CM Business (with respect to each Purchaser
Service, the “Base Cost”), the Base Cost of each Additional Service and any
reasonable out of pocket expenses incurred by Purchaser Parties in connection
with providing the Purchaser Service or Additional Service, as applicable
(collectively, the “Purchaser Fees” and, together with the Seller Fees, the
“Fees”). The current Base Cost of each Purchaser Service is set forth on
Schedule 2.2(a). The Base Cost for each Additional Service shall be determined
on a case by case basis as mutually agreed to by the Parties under
Section 2.4(b).

 

Section 4.2 Extension Term Fees. Upon the commencement of the Extension Term,
and at the beginning of each quarter year thereafter, the Base Cost of each
Service being provided during the Extension Term shall increase by 2.5% of such
Service’s then current Base Cost.

 

Section 4.3 Adjustments to Base Cost.

 

(a) Increases or Decreases in Direct Costs. Notwithstanding anything to the
contrary set forth herein, in the event that the Direct Costs of Seller or
Purchaser, as applicable, to provide a Service increase or decrease (including
as a result of increases in volume under any contract), Seller or Purchaser, as
applicable, may adjust the Base Cost of providing such Service by the amount of
such increase or decrease, in connection with and only to the extent that such
adjustment is generally applicable to all recipients of such Service, including
similar services provided to Affiliates of the Party providing the Service.

 

12



--------------------------------------------------------------------------------

(b) Adjustment Mechanism. The Parties shall meet (in person or via telephone) on
a monthly basis to review the Services provided during the previous month. At
each such meeting, the Parties shall adjust the applicable Base Cost for each
Service for which the Base Cost is determined by reference to the number of
units used during a given month. Such adjustment shall be based on the number of
units of each such Service added or reduced, as applicable, during the preceding
month multiplied by the unit cost of each such Service, plus a proportional
adjustment in the Base Cost of any associated Service. All adjustments to the
Base Cost of a Service pursuant to this Section 4.3(b) shall be subject to the
terms and conditions of any third party contract used to provide such Service.

 

Section 4.4 Billing and Payment Terms.

 

(a) For each country in which a party provides Services to a recipient located
in the same country: (i) such providing party shall invoice the party receiving
such Services on a monthly basis (such invoice to set forth a description of the
Services provided and reasonable documentation to support the charges thereon)
for all Services that such providing party delivered during the preceding month,
denominated in the local currency of such country, (ii) each such invoice shall
be payable within sixty (60) days after such receiving party’s receipt of the
invoice and (iii) payment of such invoices shall be made by such receiving party
to such providing party in the local currency of the applicable country. Any
Service for which the foregoing process does not apply shall be invoiced by the
Party providing such Service to the Party receiving such Service in accordance
with the foregoing timetable and in U.S. Dollars, and shall be paid by the Party
receiving such Services in accordance with the foregoing timetable and in U.S.
Dollars.

 

(b) If any undisputed invoice or undisputed portion of an invoice is not paid in
full within sixty (60) days after the date of the invoice, interest shall accrue
on the unpaid amount at the annual rate equal to the “Prime Rate” as reported on
the thirtieth day after the date of the invoice in The Wall Street Journal (or,
if such day is not a Business Day, the first Business Day immediately after such
day), calculated on the basis of a year of three hundred sixty (360) days and
the actual number of days elapsed between the end of the sixty (60) day period
and the actual payment date.

 

(c) A Party may dispute any or all charges for ninety (90) days after the
receipt of the applicable invoice. If a Party disputes any charges, the Parties
shall work together in good faith to resolve such dispute in accordance with
Section 11.15. If the resolution of such a dispute is that a Party owes an
amount of money to the other Party, the Party that owes money shall add a credit
of such owed amount to the next invoice that such Party prepares as a Service
provider, provided, that if no further such invoices are due, the Party owing
such amount shall pay it to the other Party within sixty (60) days following
resolution of the dispute. A failure by a Party to dispute a charge within
ninety (90) days after receipt of invoice shall not waive such Party’s audit and
collection rights under Section 5.5.

 

(d) The Parties acknowledge that there may be a lag in the submission of charges
from third parties relating to the provision of Services, and that the Party
providing Services through such third parties shall use commercially reasonable
efforts to obtain such third party invoices, and to provide same to the other
Party, in a timely fashion.

 

13



--------------------------------------------------------------------------------

(e) The existence of a dispute pursuant to Section 4.4(c) above shall not excuse
either Party from any other obligation under this Agreement, including each
Party’s obligations to continue to provide Services hereunder.

 

Section 4.5 Sales Taxes. All consideration under this Agreement, is exclusive of
any sales, transfer, value added, goods or services tax or similar gross
receipts based tax (including any such taxes that are required to be withheld,
but excluding all other taxes including taxes based upon or calculated by
reference to income, receipts or capital) imposed against or on services
provided (“Sales Taxes”) by a Party providing Services hereunder and such Sales
Taxes will be added to the consideration where applicable. Such Sales Taxes
shall be separately stated on the relevant invoice to the Party receiving
Services hereunder. All taxable goods and services for which a Party receiving
Services hereunder is compensating, or reimbursing, a Party providing Services
hereunder shall be set out separately from non taxable goods and services, if
practicable. The Party receiving Services hereunder shall be responsible for any
such Sales Taxes and shall either (i) remit such Sales Taxes to the Party
providing Services hereunder (and such providing Party shall remit the such
amounts to the applicable taxing authority) or (ii) provide such providing Party
with a certificate or other acceptable proof evidencing an exemption from
liability for such Sales Taxes. In the event the Party providing Services
hereunder fails timely to invoice Sales Taxes on taxable goods or services
covered by this Agreement, such providing Party shall notify the Party receiving
Services hereunder in a timely manner and such receiving Party shall remit such
Sales Taxes to such providing Party, provided, however, that such receiving
Party shall not be responsible for the payment of any additions to such Sales
Taxes, including penalties and interest imposed due to a failure by such
providing Party to remit or cause to be remitted such Sales Taxes in a timely
manner to the appropriate taxing authority, unless such failure relates to the
failure of the such receiving Party to pay to such providing Party the amount of
the Sales Taxes properly invoiced in accordance with the terms herein.

 

Section 4.6 Offset. In no event shall a Party offset any amounts due hereunder
for its receipt of Services by amounts owed to it hereunder for its provision of
Services.

 

ARTICLE V

 

ACCESS AND SECURITY

 

Section 5.1 Access; Work Policy.

 

(a) At all times during the Term, each Party shall provide, and shall cause its
Affiliates and third parties to provide, the other Party and its Personnel
reasonable ingress to and egress from its facilities and premises, and
reasonable access to its equipment and Personnel, for any purpose connected with
the delivery or receipt of Services hereunder, the exercise of any right under
this Agreement or the performance of any obligations required by this Agreement.

 

(b) Each Party’s Personnel shall comply with the other Party’s safety and
security regulations applicable to each specific site or facility while working
at such site or facility. Except as otherwise agreed to by the Parties, each
Party’s Personnel shall observe the working hours, working rules, and holiday
schedules of the other Party while working on the premises of the other Party.

 

14



--------------------------------------------------------------------------------

Section 5.2 Security Level; Additional Security Measures.

 

(a) Seller Parties and Purchaser Parties shall work together to ensure that,
when providing Services, they are each able to maintain their current level (or,
if greater, an industry standard level) of physical and electronic security
during the Term (including data security and data privacy), and to address any
new security related issues, including compliance with Requirements of Law
related to security and issues related to new technologies or threats.

 

(b) Any Party providing Services may take physical or information security
measures that affect the manner in which Services are provided, so long as the
substance or overall functionality of any affected Services remains the same as
it was prior to the Effective Date; provided, that the Party receiving such
Services shall be given reasonable, prior notice of any such physical or
information security measures that are material.

 

Section 5.3 Security Breaches. In the event of a security breach that relates to
the Services, Seller Parties and Purchaser Parties shall, subject to any
applicable Requirements of Law, cooperate with each other regarding the timing
and manner of (a) notification to their respective customers, potential
customers, employees and/or agents concerning a breach or potential breach of
security and (b) disclosures to appropriate Governmental Authorities.

 

Section 5.4 Systems Security.

 

(a) If any Seller Party or Purchaser Party, or its Personnel, will be given
access to any Seller Party’s or Purchaser Party’s, as applicable, computer
systems or software (“Systems”) in connection with the performance of the
Services, the accessing party or its Personnel, as the case may be, shall comply
with all of such other Party’s system security policies, procedures and
requirements (as amended from time to time, the “Security Regulations”), and
will not tamper with, compromise or circumvent any security or audit measures
employed by such other Party.

 

(b) Each Party shall use commercially reasonable efforts to ensure that only
those of its Personnel who are specifically authorized to have access to the
Systems of the other Party gain such access, and to prevent unauthorized access,
use, destruction, alteration or loss of information contained therein, including
notifying its Personnel regarding the restrictions set forth in this Agreement
and establishing appropriate policies designed to effectively enforce such
restrictions.

 

(c) If, at any time, either Party determines that the other Party or its
Personnel has sought to circumvent, or has circumvented, its Security
Regulations, that any unauthorized Personnel of the other Party has accessed its
Systems or that the other Party or any of its Personnel has engaged in
activities that may lead to the unauthorized access, use, destruction,
alteration or loss of data, information or software, such Party shall
immediately terminate any such Personnel’s access to the Systems and immediately
notify the other Party.

 

15



--------------------------------------------------------------------------------

(d) Seller Parties, Purchaser Parties and their respective Personnel, shall
access and use only those Systems, and only such data and information within
such Systems to which it has been granted the right to access and use. Any Party
shall have the right to deny the Personnel of the other Party access to such
Party’s Systems, after prior written notice, in the event the Party reasonably
believes that such Personnel pose a security concern.

 

(e) A material failure to comply with the Security Regulations shall constitute
a material breach of this Agreement. All user identification numbers and
passwords of a Party disclosed to the other Party, and any information obtained
from the use of such disclosing Party’s Systems, shall be deemed Seller
Confidential Information or Purchaser Confidential Information, as applicable,
of the disclosing Party.

 

(f) Each Party will cooperate with the other Party in investigating any apparent
unauthorized access to a Party’s Systems or any apparent unauthorized release by
a Party or such Party’s Personnel of Seller Confidential Information or
Purchaser Confidential Information, as applicable. Each Party will
(i) immediately notify the other Party if such Party has revoked access to its
own Systems to any of its Personnel if such Personnel also has access to the
other Party’s Systems and (ii) will immediately revoke any access to the other
Party’s Systems once such Personnel no longer has a need to access the other
Party’s Systems.

 

Section 5.5 Records; Inspection and Audit Rights.

 

(a) During the Term and for seven years thereafter, each Party agrees to
maintain accurate records arising from or related to any Service provided
hereunder, including accounting records and documentation produced in connection
with the provision of any Service; provided, that each Party shall maintain such
records for any longer duration required by any Requirement of Law that is
applicable to the other Party and of which such Party has reasonable prior
notice.

 

(b) Upon reasonable written notice from the Party receiving a Service, the Party
providing such Service shall make available to such receiving Party or its
Representatives (at such receiving Party’s sole expense) reasonable access to
or, at the providing Party’s option and expense, copies of, the records with
respect to such Service during regular business hours. Such records shall
include documents relating to the amounts charged by the Party providing the
Service, and the Party receiving the Service shall have the right to review and
audit such records to verify such amounts. In the event of any discrepancies or
disputes between the amounts charged by a Party and such Party’s records, the
Parties shall work together to resolve such dispute in accordance with
Section 11.15. If the resolution of such a dispute is that a Party owes money to
the other Party, the Party to which money is owed shall add the amount owed to
the next invoice that such Party prepares as a service provider; provided, that
if no further invoices are due, the Party owing such amount shall pay it to the
other Party within sixty (60) days following resolution of the dispute).

 

Section 5.6 Risks and Controls.

 

(a) Schedule 5.6(a) sets forth the risks relating to the Services for which
Seller shall periodically (but no less than annually) demonstrate to Purchaser
the existence of adequate controls, by providing standard test results for such
controls (as agreed to between the Parties) to Purchaser for its evaluation.

 

16



--------------------------------------------------------------------------------

(b) Schedule 5.6(b) sets forth the risks relating to the Services for which
Purchaser shall periodically (but no less than annually) demonstrate to Seller
the existence of adequate controls, by providing standard test results for such
controls (as agreed to between the Parties) to Seller for its evaluation.

 

Section 5.7 Legal and Regulatory Audit Rights. Each Party providing a Service
shall permit the auditors (including Governmental Authorities) of the recipient
of such Service charged with evaluating the Service recipient’s compliance with
Requirements of Law reasonable access to the providing Party’s relevant
documentation, facilities and personnel, as applicable, for purposes of auditing
such Services for compliance with Requirements of Law.

 

Section 5.8 Duty to Remedy. In the event that (a) a Party cannot demonstrate the
existence of adequate controls under Section 5.6(a) or Section 5.6(b), as
applicable, or (b) an audit under Section 5.7 identifies noncompliance with a
Requirement of Law, the Party providing the applicable Service shall remedy such
lack of controls or noncompliance, as applicable, in a commercially reasonable
time and manner.

 

ARTICLE VI

 

CONFIDENTIALITY

 

Section 6.1 Confidential Information. As used in this Agreement, Seller
Confidential Information and Purchaser Confidential Information are defined as
follows:

 

(a) “Seller Confidential Information” means all information (whether in written,
electronic or oral form) disclosed by Seller Parties to Purchaser Parties under
the terms and for purposes of this Agreement (including information disclosed in
the course of negotiation of this Agreement and the terms of this Agreement)
that is not generally known to the public, except for:

 

(i) information that is or becomes publicly available (other than through
disclosure by Purchaser Parties or their Affiliates), from and after the date of
public availability;

 

(ii) information disclosed to Purchaser Parties by a third party not known to be
bound by any confidentiality agreement with Seller Parties; provided, that
(A) under the circumstances of disclosure, Purchaser Parties do not owe a duty
of non disclosure to such third party, (B) to the knowledge of Purchaser
Parties, the third party’s disclosure does not violate a duty of non disclosure
owed to another Person, including any Seller Party and (C) the disclosure by the
third party is not otherwise unlawful;

 

(iii) information developed by Purchaser Parties independent of any Seller
Confidential Information; or

 

17



--------------------------------------------------------------------------------

(iv) information that is rightfully in the possession of Purchaser Parties and
not subject to any duty of confidentiality as of the Effective Date.

 

(b) “Purchaser Confidential Information” means all information (whether in
written, electronic or oral form) disclosed by Purchaser Parties to Seller
Parties under the terms and for purposes of this Agreement (including
information disclosed in the course of negotiation of this Agreement and the
terms of this Agreement) that is not generally known to the public, except for:

 

(i) information that is or becomes publicly available (other than through
disclosure by Seller Parties or its Affiliates), from and after the date of
public availability;

 

(ii) information disclosed to Seller Parties by a third party not known to be
bound by any confidentiality agreement with Purchaser Parties; provided, that
(A) under the circumstances of disclosure, Seller Parties do not owe a duty of
non disclosure to such third party, (B) to the knowledge of Seller Parties, the
third party’s disclosure does not violate a duty of non disclosure owed to
another Person, including any Purchaser Party and (C) the disclosure by the
third party is not otherwise unlawful;

 

(iii) information developed by Seller Parties independent of any Purchaser
Confidential Information; or

 

(iv) information that is rightfully in the possession of Seller Parties and not
subject to any duty of confidentiality as of the Effective Date; provided,
however, that notwithstanding anything herein to the contrary, all confidential
information relating to the CM Business that is owned by Purchaser as a result
of the Transaction Agreement shall be deemed Purchaser Confidential Information
even if such information was rightfully in the possession of Seller Parties as
of the Effective Date.

 

(c) Each of the Seller Parties and the Purchaser Parties shall not, and shall
cause its respective Affiliates and each of its and its Affiliates’ directors,
partners, personnel, accountants, counsel and other professional advisers
(“Representatives”) not to, disclose to any other person or use, except for
purposes of this Agreement (and only in accordance with applicable Requirements
of Law), any information that is Purchaser Confidential Information or Seller
Confidential Information, respectively, provided, however, that Seller and
Purchaser may disclose Purchaser Confidential Information or Seller Confidential
Information, respectively, to the extent permitted by any Requirements of Law
(i) to its Representatives on a need to know basis in connection with the
performance of such Party’s obligations under this Agreement, (ii) in any
report, statement, testimony or other submission to any Governmental Authority
having jurisdiction over the such Party or (iii) in order to comply with any
Requirements of Law applicable to such Party, or in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to such Party in the course of any litigation, investigation or
administrative proceeding.

 

18



--------------------------------------------------------------------------------

(d) In the event that Seller, Purchaser, or any of either Party’s
Representatives, becomes legally compelled by deposition, interrogatory, request
for documents, subpoena, civil investigative demand or similar judicial or
administrative process to disclose any Purchaser Confidential Information or
Seller Confidential Information, respectively, such disclosing Party shall
provide the other Party with prompt prior written notice of such requirement,
and, to the extent reasonably practicable, cooperate with the other Party (at
such other Party’s expense) to obtain a protective order or similar remedy to
cause Purchaser Confidential Information or Seller Confidential Information, as
the case may be, not to be disclosed, including interposing all available
objections thereto, such as objections based on settlement privilege. In the
event that such protective order or other similar remedy is not obtained, the
disclosing Party shall furnish only that portion of Purchaser Confidential
Information or Seller Confidential Information, as the case may be, that has
been legally compelled, and shall exercise commercially reasonable efforts to
obtain assurance that confidential treatment will be accorded such disclosed
Purchaser Confidential Information or Seller Confidential Information, as the
case may be.

 

(e) Each Party shall, and shall cause its Representatives to, protect Purchaser
Confidential Information or Seller Confidential Information, as the case may be,
by using the same degree of care, but no less than a reasonable degree of care,
to prevent the unauthorized disclosure of such as the Party uses to protect its
own confidential information of a like nature.

 

(f) Each Party shall cause its Representatives to agree to be bound by the same
restrictions on use and disclosure of Purchaser Confidential Information or
Seller Confidential Information, as the case may be, as bind the Party under
this Agreement in advance of the disclosure of any such Purchaser Confidential
Information or Seller Confidential Information to them.

 

ARTICLE VII

 

INTELLECTUAL PROPERTY AND DATA

 

Section 7.1 Ownership of Data and Intellectual Property.

 

(a) Notwithstanding anything herein to the contrary, (i) all data created
pursuant to a Service and on behalf of the Party receiving such Service, shall
be owned by such receiving Party, and (ii) all systems, technology and
Intellectual Property owned by Purchaser as a result of the Transaction
Agreement shall continue to be owned by Purchaser, even if such systems,
technology and Intellectual Property are serviced by Seller.

 

(b) Seller shall be the sole and exclusive owner of all source code and other
Intellectual Property it creates (or, subject to the terms of any applicable
third party contracts, has created on its behalf) pursuant to its performance
under this Agreement, and, pursuant to the CM Cross-License Agreement, shall
grant Purchaser a perpetual license to use the foregoing in the CM Business;
provided, that the foregoing perpetual license shall not apply to Trademarks,
with respect to which Purchaser shall not receive any perpetual license or other
perpetual use rights.

 

19



--------------------------------------------------------------------------------

(c) Purchaser shall be the sole and exclusive owner of all data, source code and
other Intellectual Property it creates (or, subject to the terms of any
applicable third party contracts, has created on its behalf) pursuant to its
performance under this Agreement, and, pursuant to the CM Cross-License
Agreement, shall grant Seller a perpetual license to use the foregoing in
Seller’s Business; provided, that the foregoing perpetual license shall not
apply to Trademarks, with respect to which Seller shall not receive any
perpetual license or other perpetual use rights.

 

(d) To the extent that Seller and Purchaser jointly create Intellectual Property
hereunder, such Intellectual Property shall be owned jointly by Seller and
Purchaser (with no right of accounting); provided, that no Trademarks shall be
jointly owned; and provided, further, that if such Intellectual Property is
derived from or otherwise based upon a Party’s Intellectual Property, only the
newly created derivative Intellectual Property shall be jointly owned, and such
joint ownership shall not affect the ownership of the underlying Intellectual
Property. If the Parties collaborate to create any Trademarks (i) that are
derived from or based upon a Party’s Intellectual Property, such Trademarks
shall be owned by such Party and (ii) that are not derived from or based upon a
Party’s Intellectual Property, the Parties shall agree in writing before such
creation which party shall own such Trademarks, and the other Party’s rights
therein.

 

Section 7.2 Data Protection. To the extent reasonably required by a Party
providing Services, each Party shall cause the Seller Parties or Purchaser
Parties, as applicable, that receive Services hereunder to execute a written
agreement with such Party, sufficient to comply with any applicable Requirements
of Law relating to data protection.

 

ARTICLE VIII

 

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

 

Section 8.1 Disclaimer of Representations and Warranties. EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT OR THE TRANSACTION AGREEMENT, NEITHER PARTY MAKES,
AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS, IMPLIED OR STATUTORY, WITH RESPECT TO THE SERVICES
TO BE PROVIDED UNDER THIS AGREEMENT, INCLUDING WARRANTIES WITH RESPECT TO
MERCHANTABILITY, OR SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON INFRINGEMENT OF ANY SOFTWARE OR HARDWARE PROVIDED HEREUNDER AND ANY
WARRANTIES ARISING FROM COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE USAGE.
NOTHING IN THIS AGREEMENT IS INTENDED TO LIMIT ANY RIGHTS OR REMEDIES OF EITHER
PARTY UNDER THE TRANSACTION AGREEMENT.

 

20



--------------------------------------------------------------------------------

ARTICLE IX

 

INDEMNIFICATION

 

Section 9.1 Indemnification of Purchaser. Subject to the terms of this ARTICLE
IX, from and after the Effective Date, Seller shall indemnify, defend, save and
hold harmless Purchaser and its Affiliates and each of their respective
officers, directors, employees, agents, representatives, successors and assigns
(collectively, the “Purchaser Indemnified Parties”), from and against any and
all Losses (including such fees and expenses related to the enforcement of this
Agreement), to the extent resulting from or arising out of any action, suit,
proceedings, claim, demand, investigation or assessment made or brought by a
third party that is unaffiliated with the Indemnified Party (each, a “Third
Party Claim”) to the extent arising from or related to (a) any Seller Party’s
breach of this Agreement or (b) infringement or misappropriation by the Services
and materials provided by a Seller Party under this Agreement of such third
party’s (i) patents, so long as such Seller Party had knowledge of such
infringement as of the Effective Date or (ii) copyrights, trademarks or trade
secrets.

 

Section 9.2 Indemnification of Seller. Subject to the terms of this ARTICLE IX,
from and after the Effective Date, Purchaser shall indemnify, defend, save and
hold harmless Seller and its Affiliates and each of their respective officers,
directors, employees, agents, representatives, successors and assigns
(collectively, the “Seller Indemnified Parties” and, together with the Purchaser
Indemnified Parties, the “Indemnified Parties”), from and against any and all
any and all Losses (including such fees and expenses related to the enforcement
of this Agreement), to the extent resulting from or arising out of any Third
Party Claim to the extent arising from or related to (a) any Purchaser Party’s
breach of this Agreement or (b) infringement or misappropriation by the Services
and materials provided by a Purchaser Party under this Agreement of such third
party’s (i) patents, so long as such Purchaser Party had knowledge of such
infringement as of the Effective Date or (ii) copyrights, trademarks or trade
secrets.

 

Section 9.3 Claims.

 

(a) Upon receipt by an Indemnified Party of notice of a Third Party Claim with
respect to a matter for which such Indemnified Party is indemnified under this
ARTICLE IX which has given, or is reasonably expected to give, rise to a claim
for Losses, the Indemnified Party shall as soon as practicable, in the case of a
Purchaser Indemnified Party, notify Seller, and, in the case of a Seller
Indemnified Party, notify Purchaser (Seller or Purchaser, as the case may be,
the “Indemnifying Party”), in writing, indicating the nature of such Third Party
Claim and the basis therefor; provided, however, that any delay or failure by
the Indemnified Party to give notice to the Indemnifying Party shall relieve the
Indemnifying Party of its obligations hereunder only to the extent, if at all,
that it is prejudiced by reason of such delay or failure. Such written notice
requirement shall be satisfied by promptly transmitting the statement of claim,
complaint, regulatory correspondence or other document triggering the
indemnification to the Indemnifying Party along with a cover letter stating
briefly why the Indemnified Party believes the claim is subject to
indemnification. Such notice shall be sent by facsimile or overnight delivery
service in accordance with Section 11.3.

 

21



--------------------------------------------------------------------------------

(b) The Indemnifying Party shall have ten (10) Business Days after receipt of
notice to elect, at its option, to assume and control the defense of, at its own
expense and by its own counsel, any such Third Party Claim, and shall be
entitled to assert any and all defenses available to the Indemnified Party to
the fullest extent permitted under Requirements of Law.

 

(c) If the Indemnifying Party shall undertake to compromise any such Third Party
Claim, it shall promptly, but in any event within ten (10) Business Days of the
receipt of notice from the Indemnified Party of such Third Party Claim, notify
the Indemnified Party of its intention to do so, and the Indemnified Party
agrees to cooperate fully with the Indemnifying Party and its counsel in the
compromise of, or defense against, any such Third Party Claim; provided,
however, that the Indemnifying Party shall not settle, compromise or discharge,
or admit any liability with respect to, any such Third Party Claim without the
prior written consent of the Indemnified Party (which consent will not be
unreasonably withheld or delayed) unless the relief consists solely of money
Losses to be paid by the Indemnifying Party and includes a provision whereby the
plaintiff or claimant in the matter releases the Purchaser Indemnified Parties
or Seller Indemnified Parties, as applicable, from all liability with respect
thereto.

 

(d) Notwithstanding an election to assume the defense of any action or
proceeding, the Indemnified Party shall have the right to employ separate
counsel and to participate in the defense of such action or proceeding, and the
Indemnifying Party shall bear the reasonable fees, costs and expenses of such
separate counsel if the (i) Indemnified Party shall have determined in good
faith that an actual or potential conflict of interest makes representation by
the same counsel or the counsel selected by the Indemnifying Party inappropriate
or (ii) Indemnifying Party shall have authorized the Indemnified Party to employ
separate counsel at the Indemnifying Party’s expense.

 

(e) In any event, the Indemnified Party and Indemnifying Party and their counsel
shall cooperate in the defense of any Third Party Claim subject to this ARTICLE
IX, keep such Persons informed of all developments relating to any such Third
Party Claims and provide copies of all relevant correspondence and documentation
relating thereto. All costs and expenses incurred in connection with the
Indemnified Party’s cooperation shall be borne by the Indemnifying Party. In any
event, the Indemnified Party shall have the right at its own expense to
participate in the defense of such asserted liability.

 

(f) If the Indemnifying Party receiving such notice of a Third Party Claim does
not elect to defend such Third Party Claim pursuant to Section 9.3(b), or does
not defend such Third Party Claim in good faith, the Indemnified Party shall
have the right, in addition to any other right or remedy it may have hereunder,
at the Indemnifying Party’s expense, to defend such Third Party Claim; provided,
however, that the Indemnified Party shall not settle, compromise or discharge,
or admit any liability with respect to, any such Third Party Claim without the
written consent of the Indemnifying Party (which consent will not be
unreasonably withheld or delayed).

 

22



--------------------------------------------------------------------------------

Section 9.4 Limitations. Notwithstanding anything else contained in this
Agreement to the contrary:

 

(a) Seller or Purchaser, as applicable, shall not be liable for any amounts for
which the Purchaser Indemnified Parties or the Seller Indemnified Parties, as
applicable, are otherwise entitled to indemnification pursuant to Section 9.1 or
Section 9.2, as applicable, unless the amount of Losses with respect to the
particular act, circumstance, development, event, fact, occurrence or omission
giving rise to such Losses exceeds $50,000 and shall be liable only to the
extent such Losses exceed $50,000 (aggregating all such Losses arising from the
same set of facts or circumstances).

 

(b) Seller’s total liability with respect to this Agreement shall not exceed, in
the aggregate, two times the aggregate amount of the Seller Fees paid hereunder,
except to the extent that any liability arises out of Seller’s gross negligence,
willful or intentional misconduct, common law fraud or other violation of any
Requirements of Law.

 

(c) Purchaser’s total liability with respect to this Agreement shall not exceed,
in the aggregate, two times the aggregate amount of the Seller Fees paid
hereunder, except to the extent that any liability arises out of Purchaser’s
gross negligence, willful or intentional misconduct, common law fraud or other
violation of any Requirements of Law.

 

Section 9.5 Exclusions. Notwithstanding anything contained in this Agreement to
the contrary, in no event shall any Indemnifying Party be obligated under this
ARTICLE IX to indemnify an Indemnified Party otherwise entitled to indemnity
hereunder in respect of any Losses to the extent that such Losses result from
(a) the Indemnified Party’s willful or intentional misconduct or negligence,
(b) the Indemnified Party’s failure to perform its obligations under this
Agreement, or (c) the Indemnified Party’s violation of Requirements of Law,
(d) acts of the Indemnified Party that are outside of the ordinary course of
business, other than reasonable acts taken pursuant to Section 9.9 hereunder
unless (i) taken at the Indemnifying Party’s written request and direction or
(ii) approved in advance in writing by the Indemnifying Party, or (e) acts taken
by the Indemnifying Party pursuant to the Indemnified Party’s specific
(x) written request and direction, provided that no schedule to this Agreement
shall constitute such a request or (y) oral request and direction, so long as
such oral request or direction was made, and the acts taken in response to such
oral request or direction were taken, in the ordinary course of business,
consistent with past practice between the Parties; provided, that in the case of
(x) or (y), such acts taken by the Indemnifying Party were in compliance with
the sections of this Agreement set forth on Schedule 9.5(e), as applicable,
unless non-compliance was specified by, or reasonably foreseeable in the
fulfillment of, the request or direction of the Indemnified Party. Nothing in
this Section 9.5 shall affect either Party’s obligations under Section 9.9
hereunder.

 

Section 9.6 Payments.

 

(a) Amounts payable by the Indemnifying Party to the Indemnified Party in
respect of any Losses for which such Party is entitled to indemnification
hereunder (“Indemnity Payments”) and to which the limitations set forth in
Section 9.4 do not apply shall be paid in immediately available funds within ten
(10) Business Days after the later of (i) the receipt of a written request from
the Indemnified Party entitled to such Indemnity Payment and (ii) the date of
payment of the amount that is the subject of the Indemnity Payment by the Party
entitled to receive the Indemnity Payment, except to the extent contested by the
Indemnifying Party. All such Indemnity Payments shall be made to the designated
account of, and in the manner specified in writing by, the Party entitled to
such Indemnity Payments.

 

23



--------------------------------------------------------------------------------

(b) With respect to Indemnity Payments to which the limitations set forth in
Section 9.4 do apply, if a Party’s Indemnity Payments at any time exceed two
times the aggregate amount of the Seller Fees paid hereunder prior to the date
on which the indemnification obligation arose, then such Party shall (i) pay to
the Indemnified Party two (2) times the aggregate amount of Seller Fees paid
hereunder prior to such date and (ii) continue to pay the other Party two times
the Seller Fees that such Party receives or pays, as applicable, following such
date, until the earlier to occur of the full (A) satisfaction of such liability
or (B) termination or expiration of this Agreement.

 

Section 9.7 Insurance; Tax Benefits.

 

(a) Notwithstanding anything contained in this Agreement to the contrary, Losses
shall be net of any insurance or other prior or subsequent recoveries actually
received by the Indemnified Party or its Affiliates in connection with the facts
giving rise to the claim for indemnification. If an Indemnified Party shall have
used commercially reasonable efforts to recover any amounts recoverable under
insurance policies and shall not have recovered the applicable Losses, the
Indemnifying Party shall be liable for the amount by which such Losses exceeds
the amounts actually recovered.

 

(b) Any indemnity payments made pursuant to this ARTICLE IX by any Indemnifying
Party to an Indemnified Party shall be increased to account for any Tax cost
incurred by the Indemnified Party upon the receipt of such payment (grossed up
for such payment) and shall be made net of any Tax Benefit realized or utilized
by the Indemnified Party or any of its Affiliates resulting from the payments of
the amounts indemnified against giving rise to such indemnity payments. For
purposes of determining the amount of any Tax Benefit or Tax cost incurred, the
Indemnified Party shall be deemed to pay Tax at the highest United States
federal income tax corporate marginal rate in effect in the year such
indemnifiable Loss is incurred and the recipient of the Tax Benefit shall be
deemed to realize or utilize any Tax Benefit in the first taxable year that such
Tax Benefit may be realized or utilized under Requirements of Law after taking
into account all other Tax Attributes of such indemnified party and the
projected utilization of such Tax Attributes as computed by the recipient of
such Tax Benefit. If a Tax Benefit resulting from the incurrence or payment of
Losses is available to any Indemnified Party or its Affiliates in multiple Tax
years, the amount of such Tax Benefit for purposes of this Section 9.7(b) shall
be the net present value of all of such available Tax Benefits, calculated by
using a discount rate equal to the long term applicable federal rate for the
month in which such Losses are incurred. The amount of any increase or reduction
hereunder shall be adjusted to reflect any final determination (which shall
include the execution of Form 870 AD or successor form) with respect to the
Indemnified Party’s liability for Taxes, and any payments, if necessary, by the
Indemnified Party or the Indemnifying Party to reflect such adjustment shall be
made if necessary within ten (10) days of such determination.

 

Section 9.8 Remedies Exclusive. The right to indemnification provided in this
ARTICLE IX shall be the exclusive remedy (including equitable remedies that
involve monetary payment, such as restitution or disgorgement, other than
specific performance to enforce any payment or performance due hereunder) of the
Parties from and after the Effective Date in connection with any Third-Party
Claims.

 

24



--------------------------------------------------------------------------------

Section 9.9 Mitigation. Notwithstanding anything contained in this Agreement to
the contrary, each Indemnified Party shall use commercially reasonable efforts
to mitigate any claim or liability that an Indemnified Party asserts or may
assert under this Agreement. In the event that an Indemnified Party shall fail
to make such commercially reasonable efforts to mitigate any such claim or
liability, then notwithstanding anything contained in this Agreement to the
contrary, neither Seller nor Purchaser, as the case may be, shall be required to
indemnify any Indemnified Party for that portion of any Losses that would
reasonably be expected to have been avoided if the Indemnified Party had made
such efforts.

 

Section 9.10 No Double Recovery; No Limitation. The remedies provided in this
Agreement shall not be cumulative of any duplicative remedy available pursuant
to the Transaction Agreement. Nothing contained in this ARTICLE IX shall limit
or alter the obligation of any Party to indemnify any other Party pursuant to
ARTICLE X of the Transaction Agreement.

 

ARTICLE X

 

TERM AND TERMINATION

 

Section 10.1 Term of Agreement. Except as otherwise expressly set forth in this
Agreement, this Agreement shall become effective, and each Service shall
commence, on the Effective Date, and this Agreement shall remain in force, and
each Service shall continue, for a period of eighteen months thereafter or as
otherwise agreed to by the Parties with respect to Additional Services (the
“Base Term”), unless earlier terminated by the Parties as provided in this
ARTICLE X.

 

Section 10.2 Extension of Certain Services. Not less than sixty (60) days prior
to the expiration of the Base Term, Purchaser or Seller, as applicable, shall
notify the other Party if such Party determines in good faith that it will not
be able to complete the transition from, or to replace, one or more Services
prior to the expiration of the Base Term for such Services. Provided that such
Party has at all times performed its obligations under Section 2.8, the other
Party shall continue to provide such Services, and, solely with respect to such
Services, to extend the term of this Agreement for up to an additional six
months (the “Extension Term” and, together with the Base Term, the “Term”);
provided, that such Party shall at all times use commercially reasonable efforts
to minimize the duration of any such extension. Notwithstanding the foregoing
and unless otherwise agreed to by the Parties with respect to an Additional
Service, this Agreement, and any obligation to provide any Services hereunder,
shall terminate no later than the date that is twenty four months after the
Effective Date.

 

Section 10.3 Termination.

 

(a) Termination by Seller or Purchaser for Material Breach.

 

(i) If a Party materially breaches this Agreement, the other Party may terminate
the Services affected by such material breach unless,

 

25



--------------------------------------------------------------------------------

within thirty (30) days of written notice thereof, such breaching Party
(i) cures such material breach to the reasonable satisfaction of the other Party
(if such material breach is subject to cure) and (ii) demonstrates, to the other
Party’s reasonable satisfaction, that such breaching Party has enacted remedial
measures designed to prevent the breach from occurring again.

 

(ii) Upon a Party’s second material breach of this Agreement with respect to a
particular Service where such second material breach is substantially similar to
the first material breach with respect to such Service, the other Party may
terminate the Services affected by such material breach and, within thirty
(30) days of written notice of such material breach, such breaching Party must
(i) cure such material breach to the reasonable satisfaction of the other Party
(if such material breach is subject to cure) and (ii) demonstrate, to the other
Party’s sole satisfaction, that such breaching Party has enacted remedial
measures designed to prevent the breach from occurring again.

 

(b) Other Termination by Seller or Purchaser. This Agreement, or any Service
provided hereunder, as applicable, may be terminated by either Party (the
“Terminating Party”) upon written notice to the other Party, if:

 

(i) the other Party makes a general assignment for the benefit of creditors or
becomes insolvent, or a receiver is appointed for, or a court approves
reorganization or arrangement proceedings on, such Party; or

 

(ii) required by any Governmental Entity, upon thirty (30) days’ notice or
sooner if necessary; provided, however, that prior to any such notice of
termination, the Parties mutually agree that this Agreement cannot be amended in
a manner that will satisfy such Governmental Entity without materially changing
the effect or intent of this Agreement.

 

(c) Partial Termination.

 

(i) Either Party, as a Service recipient, may on thirty (30) days’ written
notice to the other Party, terminate any Seller Service, Purchaser Service or
Additional Service, as applicable. Any such terminated Service shall be deleted
from Schedule 2.1(a), Schedule 2.2(a) or Schedule 2.4, as applicable, and the
terminating Party shall have no obligation to continue to use or pay for any
such Seller Service or Purchaser Service, as applicable; provided, however, that
this Agreement shall remain in effect until neither Party requires any Service
from the other Party, or until otherwise terminated pursuant to this ARTICLE X.

 

(ii) Any termination notice delivered by either Party pursuant to this
Section 10.3(c) shall specify in detail the Service or Services to be
terminated, and the effective date of such termination.

 

26



--------------------------------------------------------------------------------

(d) Automatic Termination. Once a Party has fully completed its transition from
or replacement of a Service it has been receiving hereunder, such receiving
Party shall immediately terminate such Service in accordance with Section
10.3(c).

 

Section 10.4 Effect of Termination. In the event that this Agreement is
terminated for any reason:

 

(a) Each Party agrees and acknowledges that the obligations of each Party to
provide the Services, or to cause the Services to be provided, hereunder shall
immediately cease, and any licenses to Seller Facilities and Purchaser
Facilities granted hereunder shall immediately terminate. Upon cessation of the
applicable Party’s obligation to provide any Service, the Party receiving the
Service shall stop using, directly or indirectly, such Service.

 

(b) Upon request, each Party shall, and shall cause its Affiliates and third
parties (subject to the terms of such Party’s agreements with such third
parties) retained by such Party or Affiliates to, return to the other Party or
destroy (and certify to the destruction of) all tangible personal property and
books, records or files owned by such other Party or its Affiliates and third
parties and used in connection with the provision of Services that are in their
possession as of the termination date.

 

(c) In the event that the Party receiving a Service seeks to discontinue such
Service without providing the thirty (30) day notice provided for herein, the
Party receiving such Service shall be responsible to the Party providing such
Service for reasonable and proper termination charges, including all reasonable
cancellation costs, that are actually incurred by the Party providing such
Service; provided, that (i) the Party providing such Service shall use
commercially reasonable efforts to minimize all such costs; and (ii) such costs
shall be no greater than the amount the Party receiving such Service would have
paid for thirty (30) days of such Service had the Party receiving such Service
actually received such Service.

 

(d) The following matters shall survive the termination of this Agreement
(i) the rights and obligations of each Party under Section 5.5(a),
Section 5.5(b), ARTICLE VI, ARTICLE VII, ARTICLE VIII, ARTICLE IX, this
Section 10.4 and ARTICLE XI and (ii) the obligations under ARTICLE IV of each
Party to pay the applicable Fees for Services furnished prior to the effective
date of termination.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1 Construction.

 

(a) For the purposes of this Agreement (i) words (including capitalized terms
defined herein) in the singular shall be held to include the plural and vice
versa and words (including capitalized terms defined herein) of one gender shall
be held to include the other gender as the context requires, (ii) all references
to the “Agreement” shall include all Exhibits, Schedules and Attachments to this
Agreement unless otherwise specified, (iii) the terms “hereof,” “herein” and
“herewith” and words of similar import shall, unless otherwise stated, be

 

27



--------------------------------------------------------------------------------

construed to refer to this Agreement as a whole (including all of the Exhibits)
and not to any particular provision of this Agreement, and Article, Section,
paragraph and Exhibit references are to the Articles, Sections, paragraphs and
Exhibits to this Agreement, unless otherwise specified, (iv) the word
“including” and words of similar import when used in this Agreement mean
“including without limitation,” (v) “commercially reasonable efforts” shall not
require a waiver by any Party of any material rights or any action or omission
that would be a breach of this Agreement, (vi) all references to any period of
days shall be deemed to be to the relevant number of calendar days unless
otherwise specified, (vii) all references herein to “$” or dollars shall refer
to United States dollars, unless otherwise specified and (viii) all terms
defined in this Agreement shall have the meanings ascribed herein when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein.

 

(b) The Parties acknowledge and agree that, to the extent there is a conflict
between the terms and provisions of this Agreement and the terms and provisions
of any Exhibit (including any Attachment thereto) or Schedule hereto, the terms
and provisions of this Agreement shall control.

 

(c) The Parties acknowledge that each Party and its respective counsel have
reviewed and revised this Agreement, and that no rule of construction to the
effect that any ambiguities are to be resolved against the drafting Party shall
be employed in the interpretation of this Agreement or any amendments hereto.

 

Section 11.2 Headings. The Article and Section headings contained in this
Agreement are inserted for convenience of reference only and shall not affect
the meaning or interpretation of this Agreement.

 

Section 11.3 Notices. All notices, demands, and other communications required or
permitted to be given to any Party under this Agreement shall be in writing and
any such notice, demand or other communication shall be deemed to have been duly
given when delivered by hand, courier or overnight delivery service or, if
mailed, two Business Days after deposit in the mail, certified or registered
mail, return receipt requested and with first class postage prepaid or, in the
case of facsimile notice, when sent and transmission is confirmed, and,
regardless of method, addressed to the Party at its address or facsimile number
set forth below (or at such other address or facsimile number as the Party shall
furnish the other parties in accordance with this Section 11.3), with a copy
sent in a like manner to the applicable Service Coordinator:

 

If to Citigroup:

 

Citigroup Inc.

399 Park Avenue

New York, New York 10043

Attn: Andrew Felner

Facsimile: (212) 559 7057

 

28



--------------------------------------------------------------------------------

If to Legg Mason:

 

Legg Mason, Inc.

100 Light Street

Baltimore, Maryland 21202

Attn:    Thomas P. Lemke

    Senior Vice President and General Counsel

Facsimile: (410) 454 4607

 

Section 11.4 Governing Law. This Agreement shall be governed by and construed in
accordance with the Requirements of Law of the State of New York applicable to
agreements made and to be performed entirely within such State, without regard
to the conflict of laws principles of such State.

 

Section 11.5 Jurisdiction; Venue; Consent to Service of Process.

 

(a) Each Party irrevocably and unconditionally submits to the non exclusive
jurisdiction of the United States District Court for the Southern District of
New York or, if such court will not accept jurisdiction, the Supreme Court of
the State of New York or any court of competent civil jurisdiction sitting in
New York County, New York. In any action, suit or other proceeding related to
this Agreement, each Party irrevocably and unconditionally waives and agrees not
to assert by way of motion, as a defense or otherwise any claims that it is not
subject to the jurisdiction of the above courts, that such action or suit is
brought in an inconvenient forum or that the venue of such action, suit or other
proceeding is improper. Each Party also hereby agrees that any final and
unappealable judgment against a Party in connection with any action, suit or
other proceeding related to this Agreement shall be conclusive and binding on
such Party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.

 

(b) Each Party irrevocably consents to service of process in the manner provided
for the giving of notices pursuant to Section 11.3 of this Agreement. Nothing in
this Section 11.15 shall affect the right of any Party to serve process in any
other manner permitted under Requirements of Law.

 

Section 11.6 Entire Agreement. This Agreement, together with all Schedules
hereto, the Transaction Agreement (except for Exhibit F-1, Exhibit F-2 and
Exhibit F-3 to the Transaction Agreement), the Related Agreements, the
Confidentiality Agreement and that certain letter agreement, dated as of
September 12, 2005, by and between Citigroup and Legg Mason, embody the entire
agreement of the Parties hereto with respect to the subject matter hereof and
supersede all prior agreements with respect thereto. The Parties intend that
this Agreement shall constitute the complete and exclusive statement of its
terms and that no extrinsic evidence whatsoever may be introduced in any
judicial proceeding involving this Agreement.

 

Section 11.7 Amendment, Modification and Waiver. No amendment to this Agreement
shall be effective unless it shall be in writing and signed by each Party
hereto. Any

 

29



--------------------------------------------------------------------------------

failure of a Party to comply with any obligation, covenant, agreement or
condition contained in this Agreement may be waived by the Party entitled to the
benefits thereof only by a written instrument duly executed and delivered by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure of compliance.

 

Section 11.8 Severability. If any provision of this Agreement, or the
application of any such provision, is invalid, illegal or unenforceable in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, or invalidate or render unenforceable
such provision in any other jurisdiction. To the extent permitted by applicable
Requirements of Law, the Parties waive any provision under Requirements of Law
that renders any provision of this Agreement invalid, illegal or unenforceable
in any respect. The Parties shall, to the extent lawful and practicable, use
commercially reasonable efforts to enter into arrangements to reinstate the
intended benefits, net of the intended burdens, of any such provision held
invalid, illegal or unenforceable.

 

Section 11.9 Successors and Assigns; No Third Party Beneficiaries. This
Agreement and all its provisions shall be binding upon and inure to the benefit
of the Parties and their respective permitted successors and assigns. Nothing in
this Agreement, whether expressed or implied, will confer on any Person, other
than the Parties or their respective permitted successors and assigns, any
rights, remedies or liabilities; provided that the provisions of ARTICLE IX will
inure to the benefit of the Indemnified Parties.

 

Section 11.10 Assignment. No Party may assign its rights or obligations under
this Agreement, including in the case of a merger or other change of control,
without the prior written consent of the other Party (which consent may not be
unreasonably withheld); provided, that Purchaser may assign this Agreement in
its entirety to Stifel Financial Corporation or an affiliate thereof. Any
purported assignment or transfer in violation of this Section 11.10 shall be
void and shall constitute a material breach of this Agreement.

 

Section 11.11 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
OF THE PARTIES HERETO IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, SUIT, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 11.12 Expenses. Whether or not the transactions contemplated hereby are
consummated, all expenses incurred in connection with the drafting and
negotiation of this Agreement shall be paid by the Party incurring such
expenses.

 

Section 11.13 Counterparts. This Agreement may be executed by the Parties in
multiple counterparts which may be delivered by facsimile transmission. Each
counterpart when so executed and delivered shall be deemed an original, and all
such counterparts taken together shall constitute one and the same instrument.

 

30



--------------------------------------------------------------------------------

Section 11.14 Relationship of the Parties. Each Party and its Affiliates shall
be acting as an independent contractor in performing under this Agreement, and
shall not be considered or deemed to be an agent, employee, joint venturer or
partner of the other Party or any of its Affiliates. Each Party and its
Affiliates shall, at all times, maintain complete control over its Personnel and
operations, and shall have sole responsibility for staffing, instructing and
compensating its Personnel. Neither Party (nor its Affiliates) shall have, or
shall represent that it has, any power, right or authority to bind the other
Party (or its Affiliates) to any obligation or liability, to assume or create
any obligation or liability or transact any business in the name or on behalf of
the other Party (or its Affiliates), or make any promises or representations on
behalf of the other Party (or its Affiliates), unless agreed to in writing.

 

Section 11.15 Dispute Resolution. In the event of any dispute, controversy or
claim arising out of or relating to this Agreement, or the breach, termination
or validity thereof, including the dispute of any fees invoiced under ARTICLE IV
or any claim by any Party that any other Party has breached the material terms
hereof (each, a “Dispute”), the Service Coordinators of Seller and Purchaser
shall meet (by telephone or in person) no later than two (2) Business Days after
receipt of notice by any Party of a request for resolution of a Dispute. The
Service Coordinators shall enter into negotiations aimed at resolving any such
Dispute. If the Service Coordinators are unable to reach mutually satisfactory
resolution of the Dispute within ten (10) Business Days after receipt of notice
of the Dispute, the Dispute shall be referred to an executive committee (the
“Executive Committee”) comprised of at least one member of the senior management
of each Party. The initial members of the Executive Committee, including
relevant contact information, are set forth on Schedule 11.15, and either Party
may replace its Executive Committee members at any time with other
representatives of similar seniority by providing notice in accordance with
Section 11.3. The Executive Committee will meet (by telephone or in person)
during the next ten (10) Business Days and attempt to resolve the Dispute.

 

[Remainder of page intentionally left blank]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be duly
executed on its behalf as of the day and year first above written.

 

CITIGROUP INC. By:  

/s/ Anthony Lazzara

--------------------------------------------------------------------------------

Name:   Anthony Lazzara Title:   Managing Director, M&A Execution LEGG MASON,
INC. By:  

/s/ Peter L. Bain

--------------------------------------------------------------------------------

Name:   Peter L. Bain Title:   Senior Executive Vice President

 

32